     Case 6:19-cv-00014-JRH-BWC Document 10 Filed 04/15/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION

    TYRAFRED CAMPBELL,

                 Plaintiff,                                   CIVIL ACTION NO.: 6:19-cv-14

         v.

    LT. TERRY MOYE; and GEORGIA STATE
    PRISON,

                 Defendants.

              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff brings this action pursuant to 42 U.S.C. § 1983 arising out of the alleged

violations of his Eighth Amendment rights while incarcerated at Georgia State Prison in

Reidsville, Georgia. Doc. 1. This matter is now before the Court for a frivolity screening under

28 U.S.C. § 1915A. For the reasons stated below, I RECOMMEND the Court DISMISS the

following portions of Plaintiff’s Complaint:

        1.      Any claims by Plaintiff against Georgia State Prison; and

        2.      Any claims by Plaintiff against Defendant Moye in his official capacity.

        However, I FIND one of Plaintiff’s claims may proceed. Specifically, the Court directs

service, by separate Order, of Plaintiff’s Eighth Amendment claim against Defendant Moye in

his individual capacity.

                                     PLAINTIFF’S CLAIMS 1

        Plaintiff is presently incarcerated at Georgia Diagnostic and Classification Prison in

Jackson, Georgia. Doc. 1 at 4. He brings this lawsuit under 42 U.S.C. § 1983 based on events


1
        During frivolity review under 28 U.S.C. § 1915A, “[t]he complaint’s factual allegations must be
accepted as true.” Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).
    Case 6:19-cv-00014-JRH-BWC Document 10 Filed 04/15/20 Page 2 of 5



that occurred on September 17, 2017, while he was incarcerated at Georgia State Prison. Doc. 1.

Specifically, Plaintiff alleges on that date, Defendant Moyes sprayed him with pepper spray in

his cell for refusing to follow orders. Plaintiff claims excessive force was used on him “for

nothing,” in violation of his Eighth Amendment rights. Id. at 5. As relief, Plaintiff seeks

monetary damages. Id. at 6.

                                     STANDARD OF REVIEW

        A federal court is required to conduct an initial screening of all prisoner complaints. 28

U.S.C. § 1915A(b). During the initial screening, the court must identify any cognizable claims

in the complaint. Id. Additionally, the court must dismiss the complaint (or any portion of the

complaint) that is frivolous, malicious, fails to state a claim upon which relief may be granted, or

which seeks monetary relief from a defendant who is immune from such relief. 2 Id. In its

analysis, the Court will abide by the long-standing principle that the pleadings of unrepresented

parties are held to a less stringent standard than those drafted by attorneys and, therefore, must be

liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, Plaintiff’s

unrepresented status will not excuse mistakes regarding procedural rules. McNeil v. United

States, 508 U.S. 106, 113 (1993).

        A claim is frivolous under § 1915(e)(2)(B)(i) if it is “without arguable merit either in law

or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quoting Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001)). In order to state a claim upon which relief may be granted, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than


2
       Similarly, the Court must also conduct an initial screening of any action in which the plaintiff is
proceeding in forma pauperis. 28 U.S.C. § 1915(a).


                                                     2
     Case 6:19-cv-00014-JRH-BWC Document 10 Filed 04/15/20 Page 3 of 5



labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555. At this stage, the Court accepts as true a plaintiff’s factual

allegations. Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).

                                           DISCUSSION

I.      Claim Against Georgia State Prison

        Plaintiff appears to have included Georgia State Prison as a Defendant in his case

heading. See Doc. 1 at 1. Rule 17(b) of the Federal Rules of Civil Procedure, which governs the

specific individuals and entities capable of being sued in federal court, directs this Court to look

at the law of this state in determining whether a defendant such as Georgia State Prison can be

sued. See Fed. R. Civ. P. 17(b)(3). Under Georgia law, “in every suit there must be a legal

entity as the real plaintiff and the real defendant. [Georgia] recognizes only three classes as legal

entities, namely: (1) natural persons; (2) an artificial person (a corporation); and (3) such quasi-

artificial persons as the law recognizes as being capable to sue.” Lawal v. Fowler, 196 F. App’x

765, 768 (11th Cir. 2006) (citing Georgia Insurers Insolvency Pool v. Elbert County, 368 S.E.2d

500, 502 (Ga. 1988) (finding sheriff’s department not a legal entity subject to suit)). This Court,

in considering Georgia law, has previously concluded that a “State Prison, as a division of the

Georgia Department of Corrections, is not a separate legal entity capable of being sued.” See

Jamelson v. Unnamed Defendant, Civil Action No.: 6:17-cv-103, 2017 WL 6503630, at *2 (S.D.

Ga. Dec. 19, 2017), adopted by 2018 WL 616142 (S.D. Ga. Jan. 29, 2018).

        Further, because the State of Georgia would be the real party in interest in a claim against

Georgia State Prison, Eleventh Amendment immunity also bars Plaintiff’s suit. In Will v.

Michigan Department of State Police, the United States Supreme Court, citing to longstanding

principles of state immunity, concluded that “a State is not a person within the meaning of




                                                  3
      Case 6:19-cv-00014-JRH-BWC Document 10 Filed 04/15/20 Page 4 of 5



§ 1983” and applied this holding to “governmental entities that are considered ‘arms of the State’

for Eleventh Amendment purposes.” 491 U.S. 58, 64, 70 (1989). Based on the foregoing,

Georgia State Prison is not a proper party Defendant, and I RECOMMEND the Court

DISMISS Georgia State Prison from this action.

II.      Claims for Monetary Damages Against Defendant Moye in his Official Capacity

         To the extent Plaintiff attempts to assert a § 1983 claim for monetary damages against

Defendant Moye in his official capacity, he cannot do so. See Will, 491 U.S. at 71 (“[A] suit

against a state official in his or her official capacity is not a suit against the official but rather is a

suit against the official’s office”); see also Free v. Granger, 887 F.2d 1552, 1557 (11th Cir. 1989)

(“Such an action is barred, because any damage award would be paid out of the state treasury, an

impermissible occurrence under our constitutional scheme.”). Therefore, I RECOMMEND the

Court DISMISS Plaintiff’s § 1983 claim to the extent it seeks monetary relief against Defendant

Moye in his official capacity.

                                            CONCLUSION

         For the reasons set forth above, I RECOMMEND the Court DISMISS any claims

against Georgia State Prison and any claims against Defendant Moye in his official capacity.

         Any party seeking to object to this Report and Recommendation shall file specific written

objections within 14 days of the date on which this Report and Recommendation is entered. See

28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b)(2). Any objections asserting that the Magistrate Judge

failed to address any contention raised in the Complaint must also be included. Failure to do so

will bar any later challenge or review of the factual findings or legal conclusions of the

Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy

of the objections must be served upon all other parties to the action. The filing of objections is




                                                     4
  Case 6:19-cv-00014-JRH-BWC Document 10 Filed 04/15/20 Page 5 of 5



not a proper vehicle through which to make new allegations or present additional evidence.

Furthermore, it is not necessary for a party to repeat legal arguments in objections. The parties

are advised that failure to timely file objections will result in the waiver of rights on appeal. 11th

Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648 F. App’x 787, 790 (11th Cir. 2016);

Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO REPORTED and RECOMMENDED, this 15th day of April, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  5
